ACCEPTED
                                                                                                                                   03-15-00279-CV
                                                                                                                                           5397358
                                                                                                                        THIRD COURT OF APPEALS
                                                                                                                                   AUSTIN, TEXAS
                                                                                                                             5/22/2015 12:45:07 PM
                                                                                                                                 JEFFREY D. KYLE

                              CITY OF HOUSTON                                                                 Annise D. Parker              CLERK


                                                 Legal Department                                             Mayor
                                                                                                          RECEIVED       IN
                                                                                                            Donna L. Edmundson
                                                                                                    3rd COURT     OF APPEALS
                                                                                                            City Attorney
                                                                                                         AUSTIN,    TEXAS
                                                                                                            Legal Department
                                                                                                            P.O. Box 368
                                                                                                    5/22/2015  12:45:07
                                                                                                            Houston,  TexasPM
                                                                                                                            77001-0368
                                                                                                            City Hall Annex
                                                                                                        JEFFREY     D.  KYLE
                                                                                                            900 Bagby, 4th Floor
                                                                                                              Clerk Texas 77002
                                                                                                            Houston,

                                                                                                              832.393.6491 - Telephone
                                                                                                              832.393.6259 - Facsimile
                                                                                                              www.houstontx.gov
                                                       May 20, 2015

          Via e-Filing
          Hon. Velva L. Price
          Travis County District Clerk
          1000 Guadalupe Street, Room 301
          Austin, Texas 78701

          Re:        Cause No. D-1-GN-14-001654; The City of Houston v. Ken Paxton, Attorney General of
                     Texas; in the 261st Judicial District Court of Travis County, Texas

                     Appeal: No. 03-15-00279-CV; The City of Houston v. Ken Paxton, Attorney General of
                     Texas; in the Court of Appeals for the Third District of Texas at Austin

          Dear Ms. Price:

                  Plaintiff/Appellant City of Houston (the City) requests that the documents listed below be
          included in the Clerk’s Record to be prepared, certified and filed in the above-numbered appeal
          in the Third Court of Appeals:

                       Date filed     Document

                1.     06/02/14       City of Houston’s Original Petition for Declaratory Relief
                2.     06/18/14       Defendant’s Original Answer
                3.     01/07/15       Agreed Protective Order
                4.     03/03/15       City of Houston’s First Amended Original Petition for Declaratory
                                      Relief
                5.     03/24/15       Defendant’s Cross-Motion for Summary Judgment
                6.     03/25/15       City of Houston’s Cross-Motion for Summary Judgment
                7.     04/07/15       Defendant Attorney General’s Response to Plaintiff’s Cross-Motion for
                                      Summary Judgment

Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie

Controller: Ronald C. Green
Hon. Velva L. Price
May 20, 2015
Page 2

             Date filed    Document

      8.     04/08/15      City of Houston’s Response to Defendant’s Cross-Motion for Summary
                           Judgment
      9.     04/15/15      Order Sealing Information at Issue for In Camera Inspection
      10. 04/15/15         Final Judgment
      11. 05/11/15         Notice of Appeal
      12. 05/12/15         Letter from Courtland Crocker
      13.                  Certified Bill of Costs
      14.                  Docket Sheet
      15.                  This letter
      16.                  Pursuant to the Order Sealing Information at Issue for In Camera
                           Inspection signed on April 15, 2015 (attached as Ex. A), and Tex. Gov’t
                           Code § 552.3221(c)(3) (attached as Ex. B), please transmit under seal
                           to the Third Court of Appeals the Information at Issue (this is
                           information which must be protected from public view).

        Please let me know the cost of preparing this Clerk’s Record at your earliest convenience
so that I can make arrangements for payment.

           Thank you for your courtesy and prompt attention to this matter.

                                                       Sincerely,

                                                        /s/ Mary Beth Stevenson
                                                       Mary E. (“Mary Beth”) Stevenson
                                                       Assistant City Attorney
                                                       832.393.6269
                                                       marybeth.stevenson@houstontx.gov

cc:        Via e-service
           Kimberly L. Fuchs
Hon. Velva L. Price
May 20, 2015
Page 3

                           Certificate of Service

      I hereby certify that on this 20th day of May, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Kimberly L. Fuchs
Assistant Attorney General
Open Records Litigation
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
kimberly.fuchs@texasattorneygeneral.gov

Attorney for Defendant

                                       /s/ Mary Beth Stevenson
                                      Mary E. (“Mary Beth”) Stevenson
EXHIBIT A
                                CAUSE NO. D-l-GN-14-001654

THE CITY OF HOUSTON, TEXAS                        §    IN THE DISTRICT COURT
              Plaintiff,                          §
                                                  §
V.                                                §   OF TRAVIS COUNTY, TEXAS
                                                  §
GREG ABBOTT,               §
ATTORNEY GENERAL OF TEXAS, §
                        Defendant.                §   261st JUDICIAL DISTRICT


                        ORDER SEALING INFORMATION AT ISSUE
                             FOR IN CAMERA INSPECTION

        This is an open records lawsuit brought under the Public Information Act (PIA), Tex. Gov't

Code ch. 552. This order is entered pursuant to Tex. Gov't Code § 552.3221. On this 15th day of

April, 2015, at    f ' 3 Q p.m., Plaintiff, the City of Houston, filed with the Court for in
                                                                                          it. camera

inspection the information at issue, marked as Houston's Exhibit A and consisting of * I pages

bearing Bates Numbers McDonald              - McDonald       .   fi/t   £>3*42 WCC&f)       ~

        IT IS ORDERED that the clerk shall file Houston's Exhibit A under seal as "Information at

Issue"; append a copy of this order to the information; maintain the information at issue in a sealed

envelope or in a manner that precludes disclosure; and transmit the information at issue to any court

of appeals as part of the clerk's record.

        IT IS ORDERED that the information at issue shall not be made available by the clerk or any

custodian of records for public inspection.

        IT IS FURTHER ORDERED THAT THE INFORMATION AT ISSUE SHALL NOT BE

RELEASED OR ACCESSED BY ANY PERSON OTHER THAN THE COURT, A REVIEWING

COURT OF APPEALS, OR PARTIES PERMITTED TO INSPECT THE REFORMATION

PURSUANT TO A PROTECTIVE ORDER.
       Signed this                                          _, 2015.




AGREED:

• DONNA L. EDMUNDSON                KEN PAXTON
CITY ATTORNEY                       Attorney General of Texas
JUDITH L. RAMSEY                    CHARLES E. ROY'
CHIEF, GENERAL LITIGATION SECTION   First Assistant Attorney General
                                    JAxMES E. DAVIS
                                    Deputy Attorney General for Civil Litigation
                                    DAVID A. TALBOT, JR.
                                    Chief, Administrative Law Division



                                    KlMBERLY      BV
Senior Assistant Ctoy Attorney      State Bar No. 24044140
Texas Bar No, 16656900              Assistant Attorney General
CITY OF HOUSTON LEGAL DEPARTMENT    Chief, Open Records Ligation
P.O. Box 368                        Administrative Law Division
Houston, Texas 77001-0368           Office of The Attorney General of Texas
832.393.6293                        P.O. Box 12548, Capitol Station
832.393.6259 Fax                    Austin, Texas 78711-2548
E-mail: day^dj^ed^/Jhojj^^          512.475.4195
Attorney for CITY OF HOUSTON        512.457.4677 Fax

                                    Attorney for Defendant
                                    Attorney General of Texas
EXHIBIT B
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




 Vernon’s Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 5. Open Government; Ethics (Refs & Annos)
        Subtitle A. Open Government
           Chapter 552. Public Information (Refs & Annos)
              Subchapter H. Civil Enforcement

                                          V.T.C.A., Government Code § 552.3221

                                     § 552.3221. In Camera Inspection of Information

                                                Effective: September 1, 2013
                                                            Currentness




(a) In any suit filed under this chapter, the information at issue may be filed with the court for in camera inspection as is
necessary for the adjudication of the case.


(b) Upon receipt of the information at issue for in camera inspection, the court shall enter an order that prevents release to or
access by any person other than the court, a reviewing court of appeals, or parties permitted to inspect the information
pursuant to a protective order. The order shall further note the filing date and time.


(c) The information at issue filed with the court for in camera inspection shall be:


  (1) appended to the order and transmitted by the court to the clerk for filing as “information at issue”;


  (2) maintained in a sealed envelope or in a manner that precludes disclosure of the information; and


  (3) transmitted by the clerk to any court of appeal as part of the clerk’s record.


(d) Information filed with the court under this section does not constitute “court records” within the meaning of Rule 76a,
Texas Rules of Civil Procedure, and shall not be made available by the clerk or any custodian of record for public inspection.


(e) For purposes of this section, “information at issue” is defined as information held by a governmental body that forms the
basis of a suit under this chapter.


Credits

Added by Acts 2013, 83rd Leg., ch. 461 (S.B. 983), § 1, eff. Sept. 1, 2013.



V. T. C. A., Government Code § 552.3221, TX GOVT § 552.3221
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.


                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.   2